Trippe, Judge.
'Whether the affidavit of illegality filed by Garner was legally interposed or not, is not the question, and was not decided either by the justice of the peace or by the judge of the superior court on the hearing of the certiorari. The justice held that under the proof the levy was to have been dismissed at the court to which the order nunc pro tunc refers to-wit: the preceding May term. The judge, in reviewing the testimony, sustained this decision, and further held, that under the testimony it was “manifest that both parties, for several months, had acted upon the understanding that the levy had been dismissed by plaintiff’s direction.” We do not feel authorized to interfere with these decisions made on the evidence. All the testimony is not set out by the reporter, nor is it necessary, as the justice of the peace and the judge of the superior court were as competent to pass upon the facts as we are.
Judgment affirmed.